Title: From Benjamin Franklin to Vergennes, 3 September 1784
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


				
					Sir,
					Passy, Sept. 3. 1784
				
				I have the Honour to transmit to your Excellency by Order of Congress a Resolution of theirs, dated the 11th. of May last, which is in the Words following, Viz,
				“Resolved, That Doctor Franklin be instructed to express to the Court of France the constant Desire of Congress to meet their Wishes; That these States are about to form a general System of Commerce by Treaties with other Nations: That at this

Time they cannot foresee what Claim might be given to those Nations by the explanatory Propositions from the Count de Vergennes on the 2d. & 3d. Articles of our Treaty of Amity & Commerce with His most Christian Majesty; but that he may be assured it will be our constant Care to place no People on more advantageous Ground than the Subjects of his Majesty.”
				With great Respect I am, Sir, Your Excellency’s most obedient and most humble Servant.
				
					B. Franklin
					His Exy. the Count de Vergennes.
				
			 
				Notation: rep le 9. 7bre.
				Endorsed: M. De R.
			